MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                          FILED
      court except for the purpose of establishing                  Mar 14 2017, 8:11 am

      the defense of res judicata, collateral                            CLERK
                                                                     Indiana Supreme Court
      estoppel, or the law of the case.                                 Court of Appeals
                                                                          and Tax Court




      ATTORNEY FOR APPELLANT
      Dale W. Arnett
      Winchester, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      In the Matter of Tiffany R. Laux:                        March 14, 2017
                                                               Court of Appeals Case No.
                                                               38A04-1605-JP-1045
      John R. Laux,
                                                               Appeal from the Jay Circuit Court
      Appellant,                                               The Honorable Peter Haviza,
                                                               Special Judge
              v.
                                                               Trial Court Cause No.
                                                               38C01-9503-JP-13
      Deborah S. Mock (Wilson),
      Appellee.




      May, Judge.


[1]   John R. Laux (“Father”) appeals the trial court’s denial of his petition to

      modify the amount he was ordered to pay toward his daughter’s post-secondary

      educational expenses. Because the evidence and findings support the trial


      Court of Appeals of Indiana | Memorandum Decision 38A04-1605-JP-1045 | March 14, 2017   Page 1 of 8
      court’s conclusion that “[Father] failed to show a substantial change of

      circumstances such that the order for educational assistance should be

      modified[,]” (App. Vol. 2 at 33), we affirm.



                              Facts and Procedural History
[2]   Father and Deborah S. Mock (Wilson) (“Mother”) are the parents of Tiffany R.

      Laux, who was born July 21, 1995. Tiffany was emancipated on July 21, 2014,

      ending Father’s child support obligation. Mother filed a Petition for College

      Expenses. On December 10, 2014, the trial court ordered Father to pay $45.00

      per week for post-secondary educational expenses, effective September 3, 2014. 1


[3]   On June 17, 2015, Father filed a petition to modify the order for post-secondary

      educational expenses. On that same day, Mother filed a motion for contempt

      alleging Father “hasn’t attemped [sic] to pay one dime” towards his obligation.

      (App. Vol. 3 at 9.) On January 25, and February 22, 2016, the court held

      hearings on Father’s petition and Mother’s motion. After receiving proposed

      orders from both parties, the trial court entered findings of fact and conclusions

      of law on April 18, 2016.


[4]   The trial court made several findings. Father was in arrears toward his

      obligation to pay post-secondary expenses in the sum of $3,025.00. Tiffany was




      1
        Father unsuccessfully attempted to directly challenge this order. Father’s attorney belatedly filed a motion
      to correct error, which was denied. Father filed an appeal but then, when Father obtained a different
      attorney, Father dismissed the appeal.

      Court of Appeals of Indiana | Memorandum Decision 38A04-1605-JP-1045 | March 14, 2017               Page 2 of 8
      enrolled at Ball State University and maintaining a GPA of 3.499. Tiffany was

      residing with Mother. Father retired and receives $1,646.00 per month in social

      security benefits. Mother received “Social Security/Disability income of

      $770.00 per month.” (App. Vol. 2 at 32.) Tiffany received the 21st Century

      Scholarship, some grants, and has access to student loans. Tiffany was

      unsuccessful in obtaining Hoosier Healthwise medical coverage.


[5]   The trial court concluded health insurance expenses were included in the term

      “educational expenses,” (id. at 33), and the “evidence shows a continued and

      substantial need for educational support for Tiffany Laux [and t]hat [Father]

      failed to show a substantial change of circumstances such that the order for

      educational assistance should be modified.” (Id.) The trial court thus denied

      Father’s petition for modification. The court also found Father in contempt

      “for willfully failing to pay educational expenses as ordered.” (Id. at 34.) It

      ordered Father to pay an additional $20.00 per week toward the arrearage,

      which was $3,025.00 as of February 22, 2016. Tiffany was ordered to continue

      to provide to Father, via his attorney, her grades and proof of enrollment as a

      full time student.



                                 Discussion and Decision




      Court of Appeals of Indiana | Memorandum Decision 38A04-1605-JP-1045 | March 14, 2017   Page 3 of 8
[6]   Father asserts “the trial court erred by declaring [Father] had not shown a

      substantial change in circumstances.” 2 (Appellant’s Br. at 13.) In support,

      Father claims the evidence demonstrates “all of Tiffany’s post-secondary

      educational needs are met,” (id.), so it is “unreasonable” for him to pay her

      health insurance costs. 3 (Id.)


[7]   When, as here, a judgment contains specific findings of fact and conclusions

      thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

      Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine first

      whether the evidence supports the findings and second whether the findings

      support the judgment. Id. “Findings are clearly erroneous only when the

      record contains no facts to support them either directly or by inference.” Quillen

      v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and inferences

      support the court’s decision, we must affirm. In re L.S., 717 N.E.2d 204, 208

      (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534 U.S. 1161 (2002).




      2
        At the outset, we note Mother did not submit an appellee’s brief. In such a situation, we do not undertake
      the burden of developing arguments for the appellee. Applying a less stringent standard of review with
      respect to showings of reversible error, we may reverse the lower court if the appellant can establish prima
      facie error. Fisher v. Bd. of Sch. Trs., 514 N.E.2d 626, 628 (Ind. Ct. App. 1986). Prima facie, in this context, is
      defined as “at first sight, on first appearance, or on the face of it.” Johnson Cty. Rural Elec. Membership Corp. v.
      Burnell, 484 N.E.2d 989, 991 (Ind. Ct. App. 1985). Where an appellant is unable to meet that burden, we will
      affirm. Blair v. Emmert, 495 N.E.2d 769, 771 (Ind. Ct. App. 1986), reh’g denied, trans. denied.
      3
        At the hearing on the petition to modify, Father testified he retired, which had reduced his income from
      “approximately five hundred and forty per week,” (Tr. January Hearing at 12), to $1,646.00 per month.
      Although a decrease in income was part of the basis for Father’s petition to modify, Father does not, on
      appeal, assert the trial court erred when finding his decreased income did not “show a substantial change of
      circumstances.” (App. Vol 2 at 33.)

      Court of Appeals of Indiana | Memorandum Decision 38A04-1605-JP-1045 | March 14, 2017                   Page 4 of 8
[8]    On December 10, 2014, the court ordered Father to pay $45 per week in post-

       secondary education expenses because Tiffany needed $41 per week to obtain

       health insurance coverage. Approximately six months later, Father asked the

       trial court to modify his obligation to pay post-secondary education expenses.

       “Orders requiring the payment of college expenses are modifiable because

       college expenses are in the nature of child support.” Borum v. Owens, 852
N.E.2d 966, 969 (Ind. Ct. App. 2006). Such a “modification may be made only

       . . . upon a showing of changed circumstances so substantial and continuing as

       to make the terms unreasonable.” Ind. Code § 31-16-8-1. However, appellate

       courts give “considerable deference to the findings of the trial court in family

       law matters, including findings of ‘changed circumstances’ within the meaning

       of Indiana Code section 31-16-8-1.” MacLafferty v. MacLafferty, 829 N.E.2d 938,

       940 (Ind. 2005).


[9]    The trial court denied Father’s petition, and thus he appeals from a negative

       judgment. See Smith v. Dermatology Assocs. of Fort Wayne, P.C., 977 N.E.2d 1, 4

       (Ind. Ct. App. 2012) (“A judgment entered against a party who bore the burden

       of proof at trial is a negative judgment.”). To obtain reversal of the trial court’s

       decision, Father must establish “the judgment is contrary to law.” Khaja v.

       Khan, 902 N.E.2d 857, 866 (Ind. Ct. App. 2009), reh’g denied. Based on our

       review of the record, Father cannot meet that burden.


[10]   Father argues “Tiffany’s post-secondary educational needs were met by 21st

       Century Scholarship and other grants so there was no longer a need to [sic] for

       an order for post-secondary educational expenses.” (Appellant’s Br. at 9)

       Court of Appeals of Indiana | Memorandum Decision 38A04-1605-JP-1045 | March 14, 2017   Page 5 of 8
(formatting removed). While Tiffany may have had scholarships and grants

that cover her expenses at a post-secondary educational institution, our

legislature has declared that orders for post-secondary educational expenses

may include:

        (1) amounts for the child’s education in elementary and
        secondary schools and at postsecondary educational institutions,
        taking into account:


                 (A) the child’s aptitude and ability;
                 (B) the child’s reasonable ability to contribute to
                 educational expenses through:


                         (i) work;
                         (ii) obtaining loans; and
                         (iii) obtaining other sources of financial aid
                         reasonably available to the child and each parent;
                         and


                 (C) the ability of each parent to meet these expenses;


        (2) special medical, hospital, or dental expenses necessary to
        serve the best interests of the child; . . .


Ind. Code § 31-16-6-2. See also Cubel v. Cubel, 876 N.E.2d 1117, 1120 (Ind.

2007) (“a post-secondary educational order may include medical, dental, and

optical insurance costs, as well as other health care costs, where the court finds

such costs appropriate”). Thus, the trial court had authority to order Father to

pay for health insurance in a post-secondary education order.



Court of Appeals of Indiana | Memorandum Decision 38A04-1605-JP-1045 | March 14, 2017   Page 6 of 8
[11]   Father also takes issue with the fact that he was ordered to continue paying for

       Tiffany’s health insurance when Tiffany qualifies for Hoosier Healthwise. The

       trial court found:

               22. Tiffany Laux previously tried to obtain Hoosier
               Healthwise medical coverage, but was denied; she is again
               attempting to obtain coverage through Hoosier Healthwise.


               23. Tiffany Laux has been without health insurance coverage
               for approximately one and one-half years.


       (App. Vol. 2 at 32.) Tiffany had tried to obtain Hoosier Healthwise but,

       contrary to Father’s assertion that she qualifies for it, the program

       administrators “kept telling [her] that [she] didn’t fit into it[.]” (Tr. February

       Hearing at 45.) As the record supports the court’s finding Tiffany’s need for

       health insurance has not changed, Father has not demonstrated the trial court

       erred in concluding Father “failed to show a substantial change of

       circumstances such that the order for educational assistance should be

       modified.” (App. Vol. 2 at 33.)



                                               Conclusion
[12]   As Father has not demonstrated error in the trial court’s concluding no

       substantial change in circumstances existed to justify modifying Father’s

       obligation, we affirm.


[13]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 38A04-1605-JP-1045 | March 14, 2017   Page 7 of 8
Najam, J., and Bailey, J., concur.




Court of Appeals of Indiana | Memorandum Decision 38A04-1605-JP-1045 | March 14, 2017   Page 8 of 8